                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

LUDYS C. NINO                                     :
     Plaintiff,                                   :               CIVIL CASE NO.
                                                  :               3:18-CV-2086(JCH)
        v.                                        :
                                                  :
COUNTRYWIDE HOME LOANS,                           :
INC., ET AL.                                      :               MARCH 22, 2019
       Defendants.                                :

 RULING ON MOTIONS TO DISMISS (DOC NOS. 14, 24, 32); MOTIONS TO STRIKE
  (DOC. NOS. 30, 38); MOTIONS FOR SANCTIONS (DOC. NOS. 31, 36); MOTIONS
 FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT (DOC. NOS. 40, 41); AND
         MOTIONS FOR PRELIMINARY INJUNCTION (DOC. NOS. 28, 39).

I.      INTRODUCTION

        Plaintiff, Ludys C. Nino (“Nino”) brings this pro se action against defendants

Countrywide Home Loans, Inc. (“CHL”); Bank of America, N.A. (“BOA”); Indy Mac;1

Ocwen Loan Servicing, LLC (“Ocwen”); JP Morgan Chase Bank, N.A. (“JPMC”);

OneWest Bank (“CIT”)2; Mortgage Electronic Registration Systems, Inc. (“MERS”); M&T

Bank Corporation (“M&T”); and various Jane and John Does. See Complaint (Doc. No.

1) at 4–5. Nino alleges that the defendants committed fraud, in violation of Connecticut

law, and violated the Racketeer Influenced Corrupt Organizations Act (RICO), by

misrepresenting the appraisal value of two properties and fraudulently inducing Nino

into entering into mortgages on those properties. See Compl. ¶¶ 113–18.




        1  According to the website for the Federal Deposit Insurance Corporation (“FDIC”), the FDIC
completed the sale of IndyMac to OneWest Bank on March 19, 2009. See “Information for IndyMac
Bank, F.S.B., and IndyMac Federal Bank, F.S.B., Pasadena, CA,” Federal Deposit Insurance
Corporation, available at https://www.fdic.gov/bank/individual/failed/indymac.html. The court takes
judicial notice of this fact.
        2CIT Bank noted in its filings that it was formerly known as OneWest Bank. See Motion to
Dismiss Plaintiff’s Complaint (Doc. No. 24) at 1. The court therefore refers to the defendant’s current
trade name, CIT.
       Before the court are three Motions to Dismiss (Doc. Nos. 14, 24, 32); two

Motions to Strike (Doc. Nos. 30, 38); two Motions for Sanctions (Doc. Nos. 31, 36); a

Motion for Default Entry and a Motion for Default Judgment (Doc. Nos. 40, 41), and two

Motions for Order to Show Cause for Preliminary Injunction and Temporary Restraining

Order (Doc. Nos. 28, 39). For the reasons stated below, the Motions to Dismiss are

GRANTED, the Motions to Strike are DENIED, the Motions for Sanctions are DENIED,

the Motion for Default Entry and Motion for Default Judgment are DENIED, and the

Motions for Order to Show Cause for Preliminary Injunction and Temporary Restraining

Order are DENIED.

II.    NON-DISPOSITIVE MOTIONS

       A.       Motions to Strike

       As a preliminary matter, Nino’s Motions to Strike BOA’s and JPMC’s Motions to

Dismiss (Doc. Nos. 30, 38) are barred by the Federal Rules of Civil Procedure. BOA

filed a Motion to Dismiss (Doc. No. 14) on January 22, 2019 and JPMC filed a Motion to

Dismiss (Doc. No. 32) on February 22, 2019. Federal Rule of Civil Procedure 12(f)

provides that a court “may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

Federal Rule of Civil Procedure 7(a), in turn, defines a “pleading” as “(1) a complaint;

(2) an answer to a complaint; (3) an answer to a counterclaim designated as a

counterclaim; (4) an answer to a crossclaim; (5) a third-party complaint; (6) an answer

to a third-party complaint; and (7) if the court orders one, a reply to an answer.” Fed. R.

Civ. P. 7(a).



                                             2
        Motions are not pleadings, and therefore a Motion to Strike a Motion to Dismiss

is improper. Compare Fed. R. Civ. P. 7(a) (defining pleadings), with Fed. R. Civ. P. 7(b)

(defining motions). The Motions to Strike (Doc. Nos. 30, 38) are denied.

        B.      Motions for Sanctions

        In her Motions for Sanctions (Doc. Nos. 31, 36), Nino moves this court to assess

sanctions against the attorneys representing BOA and JPMC, on the basis of their filing

BOA and JPMC’s respective Motions to Dismiss. See Motion for Sanctions (Doc. No.

31) at 1; Motion for Sanctions (Doc. No. 36) at 1. Nino’s arguments rely on Federal

Rules of Civil Procedure 9(b) and 11(c).3 The court discerns no basis for the imposition

of sanctions, nor does it find support for Nino’s claims that the Motions to Dismiss were

filed for improper purposes. Rather, the court finds upon review that the Motions to

Dismiss are based on nonfrivolous arguments supported by existing law. See Fed. R.

Civ. P. 11(b)(2). The Motions for Sanctions (Doc. Nos. 31, 36) are therefore denied.

        C.      Motion for Default and Motion for Default Judgment

        Nino also seeks entry of default and a default judgment against JPMC for failure

to timely appear, plead, or otherwise defend the pending action. See Mot. for Entry of

Default (Doc. No. 40) at 2. However, JPMC moved, on January 28, 2019, for an

extension of time until March 1, 2019, to file a responsive pleading. See Motion for

Extension of Time (Doc. No. 18). The court granted that Motion. See Order (Doc. No.

19). JPMC filed its Motion to Dismiss on February 22, 2019, within the time provided by



        3 Notwithstanding Nino’s citation to the Rule, Federal Rule of Civil Procedure 9(b) is not relevant
to the imposition of sanctions. Rather, it imposes a heightened pleading standard for claims of fraud.
See Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake.”).

                                                     3
the extension. See Motion to Dismiss (Doc. No. 32). Because JPMC has timely

defended the pending action, Nino’s Motion for Entry of Default and Motion for Default

Judgment (Doc. Nos. 40, 41) are denied.

III.   MOTION TO DISMISS

       A.     Standard of Review

       To withstand a motion to dismiss filed pursuant to Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The plausibility standard is not a probability requirement; the pleading

must show, not merely allege, that the pleader is entitled to relief. Id. Legal conclusions

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are not entitled to a presumption of truth. Id. However, when

reviewing a motion to dismiss, the court must accept the factual allegations in the

operative complaint as true and draw all reasonable inferences in the non-movant’s

favor. See Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012).

       In considering a motion to dismiss for failure to state a claim under Fed. R. Civ.

P. 12(b)(6), a district court must limit itself to facts stated in a complaint or in documents

attached to a complaint as exhibits or incorporated in a complaint by reference. “Of

course, it may also consider matters of which judicial notice may be taken under Fed. R.

Evid. 201.” Kramer v. Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991). Such

                                               4
matters include facts that “can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.

       B.     Allegations

       Nino alleges that Countrywide Home Loans and Indy Mac, the original lenders

on her three mortgages, fraudulently misrepresented the value and the loan-to-fair-

market-value ratio of three Connecticut properties she purchased between 2004 and

2007. See Compl. ¶¶ 1, 2, 4, 76–78. Nino alleges that the lenders’ representations’ as

to the value of the properties were egregiously inflated. Id. ¶ 79. In effect, she argues

that, because of the lenders’ misrepresentations, she agreed to enter into mortgages in

the amounts of $215,000, $236,000, and $900,000, on properties the proper value of

which was $215,000, $236,000, and $385,800, respectively. See id. ¶ 77 (appraised

values); id. ¶ 84 (loan amounts). Nino alleges she suffered damages in the amount of

$250,000. Id. ¶ 81. She seeks treble damages and satisfaction of her mortgages. Id.

¶¶ 81, 86. Nino alleges that she suffered “actual injury” due to the defendants’

misrepresentations on December 21, 2004, January 5, 2007, and March 19, 2007—the

dates on which the respective promissory notes for each of three mortgages were

issued—but did not learn of the misrepresentation that caused her harm until December

18, 2018. Id. ¶¶ 2, 36–37.

       C.     Discussion

       In the Motions to Dismiss currently before the court, the defendants argue that

Nino’s claims should be dismissed because her claims are time-barred. See

Memorandum in Support of Motion to Dismiss (Doc. No. 14-1) (“BOA Mem. in Supp.”) at

8–9; Memorandum of Law in Support of Motion to Dismiss (Doc. No. 33) (JPMC Mem.

                                            5
in Supp.”) at 7–8; Memorandum of Law in Support of the Defendant’s Motion to Dismiss

Plaintiff’s Complaint (Doc. No. 24) (“CIT Mem. in Supp.”) at 6–7.4 Although the statute

of limitations is ordinarily an affirmative defense that must be raised in the answer, a

statute of limitations defense may be decided on a Rule 12(b)(6) motion if the defense

appears on the face of the complaint.” Deswal v. U.S. Nat. Ass'n, 603 F. App'x 22, 23–

24 (2d Cir. 2015) (summary order) (quoting Ellul v. Congregation of Christian Bros., 774

F.3d 791, 798 n. 12 (2d Cir. 2014)).

               1.      RICO Claim

       RICO claims are subject to a four-year statute of limitations. Koch v. Christie's

Int'l PLC, 699 F.3d 141, 148 (2d Cir. 2012) (collecting cases). The limitations period

begins to run when the plaintiff “discovers or should have discovered the RICO injury.”

421-A Tenants Ass'n, Inc. v. 125 Court St. LLC, No. 17-3865-CV, 2019 WL 317447, at

*3 (2d Cir. Jan. 23, 2019) (summary order) (quoting In re Merrill Lynch Ltd. P’ships

Litig., 154 F.3d 56, 58 (2d Cir. 1998)). To determine whether a plaintiff “should have

discovered” a potential claim, the Second Circuit looks to whether “a reasonable

[person] of ordinary intelligence would have discovered the existence of the fraud.” Id.

(brackets in original) (quoting Dodds v. Cigna Sec., Inc., 12 F.3d 346, 350 (2d Cir.

1993)).

       Nino argues that the statute of limitations should be equitably tolled because she

did not discover the defendants’ misrepresentations and fraudulent statements until




       4 CIT filed both the Motion to Dismiss and the accompanying Memorandum of Law in Support
under the same document number. See Doc. No. 24. For ease of reference, the court’s citation refers to
the page number on the filed document, not to the page number imposed by the electronic filing system.

                                                  6
December 18, 2018. See Compl. ¶¶ 37, 54, 66. She also argues that her claims

“cannot be time barred under any Statute of Limitation Doctrine when Plaintiff did not

discover those frauds until well after the purported Original Lender(s) of the fraudulent

scheme fraudulently induced Plaintiff into her Mortgage Agreement at an exorbitantly

inflated purchase price.” Objection to Motion to Dismiss (Doc. No. 26) at 5. Nino further

argues that the statute of limitations should not apply because the ongoing foreclosure

proceedings in state court were pursued via fraud on the state courts. Id.

       Nino’s arguments are without merit. The statute of limitations begins to run when

she became aware or should have become aware of her injury. In this case, Nino

states that the actual harm—fraudulent inducement to sign three mortgage promissory

notes—occurred between 2004 and 2007. See Compl. ¶¶ 36–37. As BOA argues in its

Memorandum in Support of its Motion to Dismiss, Nino “purchased the Subject

Properties and voluntarily executed the mortgages on the Subject Properties in 2004,

2006, and 2007, respectively.” BOA Mem. in Supp. (Doc. No. 14-1) at 9. Nino could

have conducted an inquiry into the assessed value of the properties she was seeking to

purchase at that time, instead of relying on the assessed value provided by the lenders.

Any manipulation of the loan-to-fair-market-value ratios of each of the properties could

and should have been discovered by a reasonably diligent purchaser of ordinary

intelligence at the time the mortgages were executed. That alone is a sufficient basis

for dismissal. See Koch, 699 F.3d at 153 (concluding that RICO claims were time-

barred where “duty to inquire had arisen and been unmet for more than four years”).

       However, Nino’s claims are time-barred even under a broader interpretation of

the time by which she should have discovered her harm. Nino acknowledges that she

                                             7
became aware of “the Housing Bubble and its collapse,” and the related mortgage crisis

in the United States, between 2005 and 2011. See Compl. ¶ 56. She further states that

she and millions of other Americans were aware of thousands of foreclosures

throughout the country, which served as “storm warnings” of “the foreclosure fraud

epidemic.” Id. ¶ 57. Similarly, Nino states that “significant” warnings to the general

public regarding so-called Liar Loans came in the form of testimony before the United

States Congress in 2010. See id. ¶¶ 61–62. She further notes relevant publications in

2010 and 2011, detailing the predatory lending practices of which she now complains.

See id. ¶ 64. Notwithstanding the availability of this information in 2010 and 2011, Nino

did not conduct research on her mortgages or discover her harm until December 4,

2018, when she “secured a copy” of the publicly available county records assessment of

the value of the relevant properties. See id. ¶ 66. Moreover, Nino was a defendant in a

foreclosure action on one of the properties noted in this suit, as early as April 2010.

See BOA Mem. in Supp. at 3; see also BOA Mem. in Supp., Ex. C. (Doc. No. 14-4).5

Notwithstanding the long-running foreclosure action and the widely available information

on the financial crisis, the related mortgage crisis, and fraudulent mortgage practices,

Nino argues that she had no reasonable basis upon which to begin to investigate her

mortgages prior to December 2018. But see Koch, 699 F.3d at 153 (2d Cir. 2012)

(“[O]nce there are sufficient “storm warnings” to trigger the duty to inquire, and the duty




       5  BOA filed a copy of the state court docket from the foreclosure proceedings, which indicates
that a Complaint was filed on April 22, 2010. BOA Mem. in Supp., Ex. C (Doc. No. 14-4) at 3. The court
takes judicial notice of the state court docket.

                                                  8
arises, if a plaintiff does not inquire within the limitations period, the claim will be time-

barred.”).

       Even at the Motion to Dismiss stage, taking the allegations in the Complaint as

true, reading the Complaint liberally, and resolving ambiguities in Nino’s favor, Nino’s

arguments fail. Nino could and should have inquired and discovered any discrepancy

between the assessed and market value of the properties, at the very latest, when she

was served with a complaint instituting foreclosure proceedings on one of the

mortgages she now argues was fraudulent. Running from that date, the statute of

limitations barred any RICO action as of late-April 2014. Nino did not file this Complaint

until December 2018. Because Nino’s claims against BOA, CHL, IndyMac, M&T,

JPMC, and CIT (formerly known as OneWest Bank) are time-barred, those defendants’

Motions to Dismiss (Doc. Nos. 14, 24, 32) are granted. Nino’s RICO claims against

those defendants are dismissed.

              2.      Connecticut Fraud Claim

       Nino also alleges that the defendants violated Connecticut law by fraudulently

inducing her into signing the promissory notes. See Compl. ¶¶ 117–118. Fraud claims

in Connecticut are subject to a three-year statute of limitations. See Conn. Gen. Stat. §

52-577 (“No action founded upon a tort shall be brought but within three years from the

date of the act or omission complained of.”). The Connecticut statute of limitations

“precludes any construction . . . delaying the start of the limitation period until the cause

of action has accrued or the injury has occurred.” Flagstar Bank, FSB v. Ticor Title Ins.

Co., 660 F. Supp. 2d 346, 352 (D. Conn. 2009) (quoting Fichera v. Mine Hill Corp., 207



                                               9
Conn. 204, 541 A.2d 472, 476 (1988)). As the Connecticut Appellate Court has

explained:

       The three year limitation period of § 52–577, therefore, begins with the date
       of the act or omission complained of, not the date when the plaintiff first
       discovers an injury. . . . The relevant date of the act or omission complained
       of, as that phrase is used in § 52–577, is the date when the negligent
       conduct of the defendant occurs and not the date when the plaintiffs first
       sustain damage. . . . Ignorance of his rights on the part of the person
       against whom the statute has begun to run, will not suspend its operation.”

Kidder v. Read, 150 Conn. App. 720, 726–27 (2014) (alterations in original) (emphasis

added). Here, the acts complained of took place between 2004 and 2007, and any

claim brought in 2018 is barred by the express words of section 52-577. Nino’s fraud

claims under Connecticut law, against CHL, BOA, IndyMac, JPMC, CIT, and M&T, are

therefore dismissed.

IV.    MOTIONS FOR ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION
       AND TEMPORARY RESTRAINING ORDER (DOC. NOS. 28, 39)

       Finally, Nino moves this court, in two near-identical filings, to Order the

defendants to show cause why a preliminary injunction and temporary restraining order

should not issue. See Motions for Order (Doc. Nos. 28, 39). This court understands

Nino to argue that the Anti Injunction Act should not bar her from seeking enjoinment of

ongoing state court foreclosure proceedings. See First Motion for Order (Doc. No. 28-

1) at 5; Second Motion for Order (Doc. No. 39) at 5–6. The Anti Injunction Act, section

2283 of title 28 of the United States Code, notes that “[a] court of the United States may

not grant an injunction to stay proceedings in a State court except as expressly

authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect

or effectuate its judgments.” 28 U.S.C. § 2283. As the Second Circuit has noted, “[t]he


                                             10
policy of the anti-injunction statute . . . is to prohibit enjoining of state court suits except

in those situations where the real or potential conflict threatens the very authority of the

federal court.” Vernitron Corp. v. Benjamin, 440 F.2d 105, 108 (2d Cir. 1971).

       Here, none of the exceptions to the Anti Injunction Act apply. Nino has pointed to

no express authorization by Congress—and this court is not aware of any—authorizing

this court to halt ongoing state foreclosure proceedings. Nor is an injunction in this case

necessary for this court to exercise its jurisdiction. Finally, while Nino appears to argue

that the third exception to the Anti Injunction Act applies here, see First Motion for Order

(Doc. No. 28-1) at 7; Second Motion for Order (Doc. No. 39) at 7, this court has not

issued a prior judgment on the issues presented in this case, such that an injunction to

effectuate its judgment might be necessary. To the contrary, the state court

proceedings, which Nino attacks as void and fraudulent, were initiated long before this

suit. Because none of the exceptions to the Anti Injunction Act apply in this case, the

court declines to issue and Order to Show Cause or to Issue a Preliminary Injunction or

Temporary Restraining Order. Nino’s Motions for Order to Show Cause for Preliminary

Injunction and Temporary Restraining Order (Doc. Nos. 28, 39) are denied.

V.     CONCLUSION

       For the foregoing reasons, the Nino’s Motions to Strike (Doc. Nos. 30, 38);

Motions for Sanctions (Doc. Nos. 31, 36); Motions for Entry of Default and Default

Judgment (Doc. Nos. 40, 41); and Motions to Show Cause and for Preliminary

Injunction (Doc. Nos. 28, 39) are DENIED. The defendants’ Motions to Dismiss (Doc.

Nos. 14, 24, 32) are GRANTED. Nino’s claims against CHL, BOA, IndyMac, JPMC,

CIT (OneWest Bank), and M&T are dismissed with prejudice.

                                               11
SO ORDERED.

    Dated at New Haven, Connecticut this 22nd day of March 2019.




                                   /s/ Janet C. Hall
                                   Janet C. Hall
                                   United States District Judge




                                     12
